DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 20-36 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 20-35, the Applicant’s filing of a Terminal Disclaimer on 23 February 2022 was persuasive and overcomes the Obviousness Double Patenting rejections set forth in the Non Final Rejection Office Action dated 23 November 2021. 
Independent Claim 20 recites limitations that include a method for organizing surgical instrumentation using multiple location identifiers that are presented in association with multiple surgical instrument trays, a sterile barrier on which the multiple surgical instrument trays are placed, and a representation by a computing system of the multiple surgical instrument trays, the method comprising:
 depicting, on a user interface of the computing system, the representation of the multiple surgical instrument trays, including multiple graphical elements that each represent a surgical instrument tray of the multiple surgical instrument trays and that are arranged in the user interface according to a planned arrangement of the multiple surgical instrument trays on the sterile barrier, the computing system presenting each of the multiple graphical elements in association with a corresponding location identifier of the multiple location identifiers;
placing the sterile barrier over one or more surfaces that are configured to hold surgical instrument trays, to form a physical barrier between the one or more surfaces and a sterile field of an operating room in which the one or more surfaces are located, wherein the sterile barrier includes multiple location identifiers that each indicate a location at which a corresponding surgical instrument tray of the multiple surgical instrument trays is to be placed according to the planned arrangement of the multiple surgical instrument trays,
wherein each of the multiple surgical instrument trays includes therewith a corresponding location identifier of the multiple location identifiers;
placing the multiple surgical instrument trays on the sterile barrier according to the planned arrangement of the multiple surgical instrument trays, so that each of the multiple surgical instrument trays is placed at a location on the sterile barrier indicated by a location identifier on the sterile barrier that corresponds to the location identifier included with the respective surgical instrument tray,
wherein each of the multiple surgical instrument trays that is placed on the sterile barrier has multiple surgical instruments located thereon;
receiving, by the computing system, user input that specifies a name for a named surgical instrument; and
presenting, by the computing system responsive to the computing system receiving the user input that specifies the name for the named surgical instrument, a location identifier of the multiple location identifiers that corresponds to a first surgical instrument tray of the multiple surgical instrument trays on which the named surgical instrument is located.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 36 recites limitations that include a method for organizing surgical instrumentation using multiple location identifiers that are presented in association with multiple surgical instrument trays, a sterile barrier on which the multiple surgical instrument trays are placed, and a representation by a computing system of the multiple surgical instrument trays, the method comprising:
 depicting, on a user interface of the computing system, the representation of the multiple surgical instrument trays, including multiple graphical elements that each represent a surgical instrument tray of the multiple surgical instrument trays and that are arranged in the user interface according to a planned arrangement of the multiple surgical instrument trays on the sterile barrier, the computing system presenting each of the multiple graphical elements in association with a corresponding location identifier of the multiple location identifiers; 
opening a sterile package that includes the sterile barrier therein while the sterile barrier is folded;
placing the sterile barrier, while the sterile barrier is folded, on a multi-level shelf assembly that is configured to hold surgical instrument trays;
unfolding the sterile barrier after the sterile barrier has been placed on the multi-level shelf assembly so that the sterile barrier covers a first shelf of the multi-level shelf assembly and a second shelf of the multi-level shelf assembly, to form a physical barrier between the first and second shelves and a sterile field of an operating room in which the multi-level shelf assembly is located,
wherein the sterile barrier includes multiple location identifiers that each indicate a location at which a corresponding surgical instrument tray of the multiple surgical instrument trays is to be placed according to the planned arrangement of the multiple surgical instrument trays, wherein each of the multiple surgical instrument trays includes therewith a corresponding location identifier of the multiple location identifiers; and
placing the multiple surgical instrument trays on the sterile barrier according to the planned arrangement of the multiple surgical instrument trays, so that each of the multiple surgical instrument trays is placed at a location on the sterile barrier indicated by a location identifier on the sterile barrier that corresponds to the location identifier included with the respective surgical instrument tray, including placing a first surgical instrument tray of the multiple surgical instrument trays on a portion of the sterile barrier that covers the first shelf and placing a second surgical instrument tray of the multiple surgical instrument trays on a portion of the sterile barrier that covers the second shelf,
wherein each of the multiple surgical instrument trays that is placed on the sterile barrier has multiple surgical instruments located thereon.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        March 3, 2022